DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on Dec. 9, 2020.
The Applicant did not traverse the restriction between Groups I-III, however, they did traverse the election of species for election of a sequence to be examined because, as amended, the claims recite a group of sequences that share at least 80% identity with the elected sequence, SEQ ID NO: 2 (see paragraph bridging pages 1-2 of the response).  This is not persuasive, however, because each individual sequence will require a separate sequence search and would require a separate art rejection.  Should the generic claim be found allowable, then all species that fall within the generic claim will be searched.
Claims 1-15 are pending, claims 6 and 7 are withdrawn, and claims 1-5 and 8-15 are examined in this Office Action.



Specification
The abstract of the disclosure is objected to because it is not sufficiently descriptive of the elected invention.  The abstract should be amended to reference the expression of an m-type thioredoxin and the use of a mesophyll-preferred promoter.  Correction is requested.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: - - INCREASING PLANT GROWTH AND YIELD BY EXPRESSION OF AN M-TYPE THIOREDOXIN - - 

Claim Objections
Claim 12 is objected to because of the following informalities:  the claim contains “a.   A” and “b.   A”  in the second and third lines; however, a claim should begin with a capital letter and end with a period and there should be no other periods in the claim and no other capitals unless there is a proper noun or an acronym.  Applicant is advised to replace “a.   A” with - - a)  a - - 
and replace “b.   A” with - - b)   a - - . 
Appropriate correction is requested.

Claim Interpretation
	Claims 2, 4, and 13 recite “comprises SEQ ID NO: 1” and this is interpreted to require the full length sequence of SEQ ID NO: 1.  The claims also recite “a protein selected from the group consisting of SEQ ID NOs: 2 and 17-20” and this is interpreted 
	Claims 1-5 and 8-11 require “increasing crop yield”, and it is clear from the working examples (see Example 5 on pages 19-21), that the increase is relative to a control plant that is either a wild type plant of the same genetic background or it is a plant of the same genetic background transformed with a null vector for a control.  Therefore, the Examiner is interpreting the claims to require an increase in crop yield relative to a control plant of the same genetic background.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Inadequate Written Description
Claims 1-5 and 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The claims are broadly drawn to a method for increasing crop yield comprising transforming a plant with at least one m-type thioredoxin protein-encoding sequence (claim 1); including wherein the sequence encodes SEQ ID NO: 2 (claim 2), and to a plant having stably incorporated into its genome an m-type thioredoxin protein-encoding sequence operably linked to a heterologous promoter (claim 3) including wherein the sequence encodes SEQ ID NO: 2 (claim 4), and to a seed comprising the promoter and the sequence (claim 5), including wherein the promoter is a mesophyll-preferred promoter (claims 8 and 10) or wherein the promoter comprises SEQ ID NO: 7 (claims 9 and 11).
The Applicant describes six constructs that utilize different promoter to drive expression of SEQ ID NO: 1 which encodes the protein of SEQ ID NO: 2 which is an m-type thioredoxin protein from maize (see page 17 and Table 2).  They describe multiple transformation events for four of these constructs transformed into S. viridis cells and plants regenerated therefrom (see page 19 and Table 4).  They describe a significant decrease in seed yield relative to control plants for two of the constructs (131172 and 130607) and for the third construct tested (131092) they described two events with an increase in seed yield (second and fourth lines in the Table), one with a decrease, and one that had no change (see page 20 Table 5).  The construct showing an increase in seed yield for two of the events utilized the promoter of SEQ ID NO: 7 which is a mesophyll-preferred promoter (see Table 2 on page 17).  They provide prophetic 
	The Applicants do not describe any increase in crop yield other than the increase in seed yield observed for transgenic S. viridis events “131092-26” and “131092-9” (see Table 5).  In fact, the majority of transgenic plants transformed with DNA constructs for expression of the M-type thioredoxin of SEQ ID NO: 2 had a DECREASE in yield rather than an increase (see Table 5).  The Applicants do not describe any plants with increased yield transformed with an m-type thioredoxin coding sequence but lacking any promoter operably linked to this coding sequence (as claimed in claims 1 and 2).
The Applicant states that expression profiles may be important for the function of a gene or gene product in planta, and the expression profiles are controlled by the promoters and regulatory elements operably linked to the coding sequence (see first full paragraph on page 13 of the specification).  In the prior art, it is known that transgene expression variability, referred to as “position effect”, is a common occurrence that can dramatically affect the expression levels of transgenes by orders of magnitude (see Peach et al. (Plant Molecular Biology (1991) Vol. 17; pp. 49-60; in particular the abstract).
In the instant application, construct #130607 utilized a constitutive promoter (2x35S), construct #130994 utilized a light regulated green-tissue-specific promoter (ZmRbcS), and construct #131092 utilized a mesophyll-specific promoter (4xRGCGR – SEQ ID NO: 7) (see Table 2 on page 17).  The data in the instant Table 5 shows that the constitutive promoter and the light regulated green-tissue-specific promoter did not increase yield, in fact they caused significant decreases in yield.  The portion of Table 5 directed to expression of an m-type thioredoxin in transgenic S.viridis plants 

    PNG
    media_image1.png
    720
    594
    media_image1.png
    Greyscale


	The Applicants fail to describe a representative number of m-type thioredoxins, promoters, crops, transgenic plant species, and transgenic events to support the breadth being claimed which encompasses all m-type thioredoxins, all promoters, all species of plants, all potential crops (i.e. seeds, leaves, roots, fruits, etc.) and all transgenic events (meaning integration at any position within the genome of the transformed plant).  The Applicants only describe Transgenic S. viridis events 131092-26 and 131092-9 having an increase in seed yield.  Furthermore, the Applicants fail to describe structural features common to members of the claimed genus of transgenic plants having an increase in crop yield.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for any given plant transformed with a sequence encoding an m-type thioredoxin to have an increase in crop yield, it remains unclear what features identify transgenic plants capable of such activity.  Since the genus of plants transformed with a sequence encoding an m-type thioredoxin having an increase in crop yield has not been described by specific structural features, the specification fails to provide an adequate written description to support the breadth of the claims. (See Written Description guidelines published in 2008 online at http://www.uspto.gov/web/menu/written.pdf).

Lack of Enablement
Claims 1-5 and 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
The claims are broadly drawn to a method for increasing crop yield comprising transforming a plant with at least one m-type thioredoxin protein-encoding sequence (claim 1); including wherein the sequence encodes SEQ ID NO: 2 (claim 2), and to a plant having stably incorporated into its genome an m-type thioredoxin protein-encoding sequence operably linked to a heterologous promoter (claim 3) including wherein the sequence encodes SEQ ID NO: 2 (claim 4), and to a seed comprising the promoter and the sequence (claim 5), including wherein the promoter is a mesophyll-preferred promoter (claims 8 and 10) or wherein the promoter comprises SEQ ID NO: 7 (claims 9 and 11).
The Applicant discloses six constructs that utilize different promoter to drive expression of SEQ ID NO: 1 which encodes the protein of SEQ ID NO: 2 which is an m-type thioredoxin protein from maize (see page 17 and Table 2).  

    PNG
    media_image2.png
    318
    559
    media_image2.png
    Greyscale

They disclose multiple transformation events for four of these constructs transformed into S. viridis cells and plants regenerated therefrom (see page 19 and Table 4).  

    PNG
    media_image3.png
    148
    656
    media_image3.png
    Greyscale

NOTE: the Examiner is only focusing on the constructs that express m-type thioredoxin alone and is not looking at the multi-genic constructs as they are not being claimed.
They disclose a significant decrease in seed yield relative to control plants for two of the constructs (131172 and 130607) and for the third construct tested (131092) they disclosed two events with an increase in seed yield (second and fourth lines in the Table), one with a decrease, and one that had no change (see page 20 Table 5).  The 
	The Applicants do not teach any increase in crop yield other than the increase in seed yield observed for transgenic S. viridis events “131092-26” and “131092-9” (see Table 5).  In fact, the majority of transgenic plants transformed with DNA constructs for expression of the M-type thioredoxin of SEQ ID NO: 2 had a DECREASE in yield rather than an increase (see Table 5).
The Applicant teaches that expression profiles may be important for the function of a gene or gene product in planta, and the expression profiles are controlled by the promoters and regulatory elements operably linked to the coding sequence (see first full paragraph on page 13 of the specification).  In the prior art, it is known that transgene expression variability, referred to as “position effect”, is a common occurrence that can dramatically affect the expression levels of transgenes by orders of magnitude (see Peach et al. (Plant Molecular Biology (1991) Vol. 17; pp. 49-60; in particular the abstract).
In the instant application, construct #130607 utilized a constitutive promoter (2x35S), construct #130994 utilized a light regulated green-tissue-specific promoter (ZmRbcS), and construct #131092 utilized a mesophyll-specific promoter (4xRGCGR – SEQ ID NO: 7) (see Table 2 on page 17).  The data in the instant Table 5 shows that the constitutive promoter and the light regulated green-tissue-specific promoter did not increase yield, in fact they caused significant decreases in yield.  The portion of Table 5 S.viridis plants (commonly known as “green foxtail”, “green bristlegrass”, and “wild foxtail millet”) is pasted, below:

    PNG
    media_image1.png
    720
    594
    media_image1.png
    Greyscale


	The state-of-the-art is such that one of skill in the art cannot predict which position within the genome a transgene will be integrated, and they cannot predict which locations within the genome will be successful for expression patterns and expression levels that will produce the desired effect.  In the instant case, it is clear that the timing of expression, the tissue in which the transgene is expressed and the expression levels are important for achieving the desired effect of increasing the crop yield.  This is evidenced by the Applicant’s own data and is supported by the teachings in the prior art of Peach et al and by the Applicant’s own admitted state of the art regarding the importance of promoters (see first full paragraph on page 13 of the specification).  
	Given the lack of guidance in the instant specification, undue trial and error experimentation would be required for one of skill in the art to make different constructs utilizing different promoters and to generate different transgenic plants with such constructs and test different events to determine which events, if any, were successful in generating transgenic plants with an increased yield.
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) a DNA construct comprising, in operably linkage, a promoter that is functional in a plant cell and a nucleic acid sequence encoding an m-type thioredoxin protein (claim 12), including wherein the nucleic acid comprises SEQ ID NO: 1 or encodes SEQ ID NOs: 2, 17, 18, 19, or 20 (claim 13). This judicial exception is not integrated into a practical application because the sequence search shows that SEQ ID NO: 2 is a naturally occurring protein found in maize, see alignment below:
RESULT 1
K7TXW7_MAIZE
ID   K7TXW7_MAIZE            Unreviewed;       174 AA.
AC   K7TXW7;
DT   06-FEB-2013, integrated into UniProtKB/TrEMBL.
DT   06-FEB-2013, sequence version 1.
DT   07-OCT-2020, entry version 62.
DE   SubName: Full=Thioredoxin M-type, chloroplastic {ECO:0000313|EMBL:AQK39849.1};
GN   Name=103640889 {ECO:0000313|EnsemblPlants:Zm00001d023707_P002};
GN   ORFNames=ZEAMMB73_Zm00001d023707 {ECO:0000313|EMBL:AQK39849.1};

OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; Liliopsida; Poales; Poaceae; PACMAD clade;
OC   Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae; Zea.
OX   NCBI_TaxID=4577 {ECO:0000313|EMBL:AQK39849.1};
RN   [1] {ECO:0000313|EnsemblPlants:Zm00001d023707_P002}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. B73 {ECO:0000313|EnsemblPlants:Zm00001d023707_P002};
RX   PubMed=19965430; DOI=10.1126/science.1178534;
RA   Schnable P.S., Ware D., Fulton R.S., Stein J.C., Wei F., Pasternak S.,
RA   Liang C., Zhang J., Fulton L., Graves T.A., Minx P., Reily A.D.,
RA   Courtney L., Kruchowski S.S., Tomlinson C., Strong C., Delehaunty K.,
RA   Fronick C., Courtney B., Rock S.M., Belter E., Du F., Kim K., Abbott R.M.,
RA   Cotton M., Levy A., Marchetto P., Ochoa K., Jackson S.M., Gillam B.,
RA   Chen W., Yan L., Higginbotham J., Cardenas M., Waligorski J., Applebaum E.,
RA   Phelps L., Falcone J., Kanchi K., Thane T., Scimone A., Thane N., Henke J.,
RA   Wang T., Ruppert J., Shah N., Rotter K., Hodges J., Ingenthron E.,
RA   Cordes M., Kohlberg S., Sgro J., Delgado B., Mead K., Chinwalla A.,
RA   Leonard S., Crouse K., Collura K., Kudrna D., Currie J., He R.,
RA   Angelova A., Rajasekar S., Mueller T., Lomeli R., Scara G., Ko A.,
RA   Delaney K., Wissotski M., Lopez G., Campos D., Braidotti M., Ashley E.,
RA   Golser W., Kim H., Lee S., Lin J., Dujmic Z., Kim W., Talag J., Zuccolo A.,
RA   Fan C., Sebastian A., Kramer M., Spiegel L., Nascimento L., Zutavern T.,
RA   Miller B., Ambroise C., Muller S., Spooner W., Narechania A., Ren L.,
RA   Wei S., Kumari S., Faga B., Levy M.J., McMahan L., Van Buren P.,
RA   Vaughn M.W., Ying K., Yeh C.-T., Emrich S.J., Jia Y., Kalyanaraman A.,
RA   Hsia A.-P., Barbazuk W.B., Baucom R.S., Brutnell T.P., Carpita N.C.,
RA   Chaparro C., Chia J.-M., Deragon J.-M., Estill J.C., Fu Y., Jeddeloh J.A.,
RA   Han Y., Lee H., Li P., Lisch D.R., Liu S., Liu Z., Nagel D.H., McCann M.C.,
RA   SanMiguel P., Myers A.M., Nettleton D., Nguyen J., Penning B.W.,
RA   Ponnala L., Schneider K.L., Schwartz D.C., Sharma A., Soderlund C.,
RA   Springer N.M., Sun Q., Wang H., Waterman M., Westerman R., Wolfgruber T.K.,
RA   Yang L., Yu Y., Zhang L., Zhou S., Zhu Q., Bennetzen J.L., Dawe R.K.,
RA   Jiang J., Jiang N., Presting G.G., Wessler S.R., Aluru S.,
RA   Martienssen R.A., Clifton S.W., McCombie W.R., Wing R.A., Wilson R.K.;
RT   "The B73 maize genome: complexity, diversity, and dynamics.";
RL   Science 326:1112-1115(2009).
RN   [2] {ECO:0000313|EMBL:AQK39849.1}
RP   NUCLEOTIDE SEQUENCE.
RC   TISSUE=Seedling {ECO:0000313|EMBL:AQK39849.1};
RG   Maize Genome Sequencing Project;
RA   Ware D.;
RT   "Update maize B73 reference genome by single molecule sequencing
RT   technologies.";
RL   Submitted (DEC-2015) to the EMBL/GenBank/DDBJ databases.
RN   [3] {ECO:0000313|EnsemblPlants:Zm00001d023707_P002}
RP   IDENTIFICATION.
RC   STRAIN=cv. B73 {ECO:0000313|EnsemblPlants:Zm00001d023707_P002};
RG   EnsemblPlants;
RL   Submitted (MAY-2017) to UniProtKB.

CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CM000786; AQK39849.1; -; Genomic_DNA.
DR   RefSeq; XP_008662565.1; XM_008664343.1.
DR   PRIDE; K7TXW7; -.
DR   EnsemblPlants; Zm00001d023707_T002; Zm00001d023707_P002; Zm00001d023707.
DR   GeneID; 103640889; -.
DR   Gramene; Zm00001d023707_T002; Zm00001d023707_P002; Zm00001d023707.
DR   KEGG; zma:103640889; -.
DR   HOGENOM; CLU_090389_0_2_1; -.
DR   KO; K03671; -.
DR   OrthoDB; 1482186at2759; -.
DR   Proteomes; UP000007305; Chromosome 10.
DR   ExpressionAtlas; K7TXW7; baseline and differential.
DR   GO; GO:0005737; C:cytoplasm; IBA:GO_Central.
DR   GO; GO:0016671; F:oxidoreductase activity, acting on a sulfur group of donors, disulfide as acceptor; IBA:GO_Central.
DR   GO; GO:0015035; F:protein disulfide oxidoreductase activity; IBA:GO_Central.
DR   GO; GO:0047134; F:protein-disulfide reductase activity; IBA:GO_Central.
DR   GO; GO:0045454; P:cell redox homeostasis; IBA:GO_Central.
DR   GO; GO:0006662; P:glycerol ether metabolic process; IEA:InterPro.
DR   Gene3D; 3.40.30.10; -; 1.
DR   InterPro; IPR005746; Thioredoxin.
DR   InterPro; IPR036249; Thioredoxin-like_sf.
DR   InterPro; IPR017937; Thioredoxin_CS.
DR   InterPro; IPR013766; Thioredoxin_domain.
DR   Pfam; PF00085; Thioredoxin; 1.
DR   SUPFAM; SSF52833; SSF52833; 1.
DR   TIGRFAMs; TIGR01068; thioredoxin; 1.
DR   PROSITE; PS00194; THIOREDOXIN_1; 1.
DR   PROSITE; PS51352; THIOREDOXIN_2; 1.
PE   4: Predicted;
KW   Reference proteome {ECO:0000313|Proteomes:UP000007305}.
FT   DOMAIN          61..171
FT                   /note="Thioredoxin"
FT                   /evidence="ECO:0000259|PROSITE:PS51352"
SQ   SEQUENCE   174 AA;  18641 MW;  FAD93848357760D0 CRC64;

  Query Match             100.0%;  Score 913;  DB 61;  Length 174;
  Best Local Similarity   100.0%;  
  Matches  174;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MALETCFRAWALHAAPAGSKDRLLVCSSGGNLVLPSKRVAAAPLSVGRVATRRARHVCQS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MALETCFRAWALHAAPAGSKDRLLVCSSGGNLVLPSKRVAAAPLSVGRVATRRARHVCQS 60

Qy         61 KNAVDEVLVADEKNWDGMVMACETPVLVEFWAPWCGPCRMIAPVIDELAKDYAGKIMCCK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KNAVDEVLVADEKNWDGMVMACETPVLVEFWAPWCGPCRMIAPVIDELAKDYAGKIMCCK 120

Qy        121 VNTDDSPNVASTYGIRSIPTVLIFKGGEKKESVIGAVPKSTLTTLIDKYIGSSS 174
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||


And the sequence listing shows that SEQ ID NO: 19 is a sequence from Setaria italic and SEQ ID NO: 20 is a sequence from sorghum bicolor, therefore, the claims are not significantly more than the native gene contained within the genome of these plants.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the native gene encoding an m-type thioredoxin inherently comprises its own promoter that is functional in a plant and is operably linked to the coding sequence, and the recitation of a “DNA construct” does not require any particular structural elements that amount to “significantly more” than the native genes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Anticipation by Schnable et al
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Schnable et al (Science (2009) Vol. 326; pp. 1112-1115 plus three appended pages) taken with the evidence of the sequence search results pasted, above, in the rejection under 35 USC 101.
The claims are directed to a DNA construct comprising, in operably linkage, a promoter that is functional in a plant cell and a nucleic acid sequence encoding an m-type thioredoxin protein (claim 12), including wherein the nucleic acid comprises SEQ ID NO: 1 or encodes SEQ ID NO: 2 (claim 13).
Schnable et al teach an analysis of the genomic sequence of maize B73 (see entire article).  They teach the use of bacterial artificial chromosomes (BACs) for sequencing of the genome (see right column on page 1112).  These BAC clones are “DNA constructs”, and one of them clearly comprises the genomic DNA encoding the instant SEQ ID NO: 2 in the context of its native gene which comprises its native promoter operably linked to the coding sequence.

Anticipation by Abad et al
Claim(s) 3-5, 12, 13, and 15 is/are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Abad et al. (US 2011/0252501; published Oct. 13, 2011).
	The claims are directed to a DNA construct comprising, in operably linkage, a promoter that is functional in a plant cell and a nucleic acid sequence encoding an m-type thioredoxin protein, including wherein the protein has the amino acid sequence of SEQ ID NO: 2 and including wherein the promoter is heterologous to the nucleic acid 
	Abad et al teach a protein having 100% identity with the instant SEQ ID NO: 2, and they refer to this protein as SEQ ID NO: 26,898, see alignment, below: 
ALIGNMENT WITH SEQ ID NO: 2
RESULT 1
AZO46991
ID   AZO46991 standard; protein; 174 AA.
XX
AC   AZO46991;
XX
DT   08-DEC-2011  (first entry)
XX
DE   Agronomic trait enhancing protein homolog SEQ:26898.
XX
KW   agriculture; cold tolerance; crop improvement; plant; plant breeding;
KW   transgenic plant.
XX
OS   xx.
XX
CC PN   US2011252501-A1.
XX
CC PD   13-OCT-2011.
XX
CC PF   17-AUG-2007; 2007US-00893915.
XX
PR   17-AUG-2006; 2006US-0838415P.
XX
CC PA   (MONS ) MONSANTO TECHNOLOGY LLC.
XX
CC PI   Abad M,  Deng M,  Duff S,  Fernandes M,  Gabbert KK,  Alvarez JA;
CC PI   Bennett KA,  Castiglioni P,  Deikman J,  Fenner J,  Ke D,  Goldman BS;
CC PI   Qi Q,  Ruff TG,  Thompason-Mize RL,  Wu J,  Adams TR,  Bensen R;
CC PI   Heard JE,  Nelson DE,  Bell E,  Cerny RE,  Chittoor-Vijayanath JM;
CC PI   Fabbri BJ,  Karunanandaa B,  Ledeaux JR,  Chen X,  Galligan-Donnarummo M;
CC PI   Hawkins DJ,  Lee GJ,  Patty O,  Sanders RA,  Savidge B,  Val DL;
CC PI   Zheng W,  Savage TJ,  Somaiah RM,  Suma S,  Sun J,  Venkatesh T,  Xu N;
CC PI   Anuradha M,  Augustine AC,  Deeba F,  Dhanalakshmi R,  Madappa S;
CC PI   Pranesh BS,  Rajani MS,  Ramamohan G,  Sangeetha S,  Shobha C;
CC PI   Sudarshana P,  Vidva KR,  Venkatachalayya S;
XX
DR   WPI; 2011-M86186/69.
XX
CC PT   New plant cell nucleus with stably integrated, recombinant DNA, useful 
CC PT   for developing transgenic plants with enhanced traits, e.g. enhanced cold

CC PT   shade tolerance.
XX
CC PS   Example 6; SEQ ID NO 26898; 70pp; English.
XX
CC   The present invention relates to transgenic plant cells with recombinant 
CC   DNA for expression of proteins that are useful for imparting enhanced 
CC   agronomic trait(s) to transgenic crop plants and seeds. The recombinant 
CC   DNA comprises a promoter which is operably linked to a DNA encoding a 
CC   protein which comprises a Pfam domain module. The enhanced agronomic 
CC   trait of the transgenic crop plants are selected from: enhanced water use
CC   efficiency, enhanced cold tolerance, increased yield, enhanced nitrogen 
CC   use efficiency, enhanced seed protein and enhanced seed oil. The present 
CC   sequence represents a recombinant DNA encoding protein homolog used for 
CC   production of transgenic plants with enhanced agronomic trait as 
CC   described in the invention.
XX
SQ   Sequence 174 AA;

  Query Match             100.0%;  Score 913;  DB 18;  Length 174;
  Best Local Similarity   100.0%;  
  Matches  174;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MALETCFRAWALHAAPAGSKDRLLVCSSGGNLVLPSKRVAAAPLSVGRVATRRARHVCQS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MALETCFRAWALHAAPAGSKDRLLVCSSGGNLVLPSKRVAAAPLSVGRVATRRARHVCQS 60

Qy         61 KNAVDEVLVADEKNWDGMVMACETPVLVEFWAPWCGPCRMIAPVIDELAKDYAGKIMCCK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KNAVDEVLVADEKNWDGMVMACETPVLVEFWAPWCGPCRMIAPVIDELAKDYAGKIMCCK 120

Qy        121 VNTDDSPNVASTYGIRSIPTVLIFKGGEKKESVIGAVPKSTLTTLIDKYIGSSS 174
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VNTDDSPNVASTYGIRSIPTVLIFKGGEKKESVIGAVPKSTLTTLIDKYIGSSS 174


Abad et al claim a plant cell nucleus stably transformed with a recombinant DNA comprising a promoter that is functional in a plant cell and is operably linked to a protein coding DNA (see claim 1), wherein the DNA encodes a protein having the amino acid sequence of SEQ ID NO: 26,898 (claim 2), and a transgenic plant comprising such a cell (claim 5), and a seed from said plant (claim 7).  They teach that the plasmids for use in transformation utilized the CaMB 35S promoter to drive expression of the gene of interest (see Table 7 on page 33) or the rice actin 1 promoter (see Table 4 on page 31) 

ALIGNMENTS WITH SEQ ID NO: 2
Made of record but not relied upon for rejections
RESULT 1
US-10-425-115-317875
; Sequence 317875, Application US/10425115
; Publication No. US20040214272A1
; GENERAL INFORMATION:
;  APPLICANT: La Rosa, Thomas J.
;  APPLICANT:  Kovalic, David K.
;  APPLICANT:  Zhou, Yihua
;  APPLICANT:  Cao, Yongwei
;  TITLE OF INVENTION: Nucleic Acid Molecules and Other Molecules Associated With
;  TITLE OF INVENTION:  Plants
;  FILE REFERENCE: 38-21(53222)B
;  CURRENT APPLICATION NUMBER: US/10/425,115
;  CURRENT FILING DATE:  2003-04-28
;  NUMBER OF SEQ ID NOS: 369326
; SEQ ID NO 317875
;   LENGTH: 174
;   TYPE: PRT
;   ORGANISM: Zea mays
;   FEATURE: 
;   OTHER INFORMATION: Clone ID: MRT4577_5297C.1.pep
US-10-425-115-317875

  Query Match             100.0%;  Score 913;  DB 4;  Length 174;
  Best Local Similarity   100.0%;  
  Matches  174;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MALETCFRAWALHAAPAGSKDRLLVCSSGGNLVLPSKRVAAAPLSVGRVATRRARHVCQS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MALETCFRAWALHAAPAGSKDRLLVCSSGGNLVLPSKRVAAAPLSVGRVATRRARHVCQS 60

Qy         61 KNAVDEVLVADEKNWDGMVMACETPVLVEFWAPWCGPCRMIAPVIDELAKDYAGKIMCCK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KNAVDEVLVADEKNWDGMVMACETPVLVEFWAPWCGPCRMIAPVIDELAKDYAGKIMCCK 120

Qy        121 VNTDDSPNVASTYGIRSIPTVLIFKGGEKKESVIGAVPKSTLTTLIDKYIGSSS 174
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VNTDDSPNVASTYGIRSIPTVLIFKGGEKKESVIGAVPKSTLTTLIDKYIGSSS 174


RESULT 2
US-10-425-115-317875
; Sequence 317875, Application US/10425115
; Publication No. US20090087878A9
; GENERAL INFORMATION:

;  APPLICANT:  Kovalic, David K.
;  APPLICANT:  Zhou, Yihua
;  APPLICANT:  Cao, Yongwei
;  TITLE OF INVENTION: Nucleic Acid Molecules and Other Molecules Associated With
;  TITLE OF INVENTION:  Plants
;  FILE REFERENCE: 38-21(53222)B
;  CURRENT APPLICATION NUMBER: US/10/425,115
;  CURRENT FILING DATE:  2003-04-28
;  NUMBER OF SEQ ID NOS: 369326
; SEQ ID NO 317875
;   LENGTH: 174
;   TYPE: PRT
;   ORGANISM: Zea mays
;   FEATURE: 
;   OTHER INFORMATION: Clone ID: MRT4577_5297C.1.pep
US-10-425-115-317875

  Query Match             100.0%;  Score 913;  DB 5;  Length 174;
  Best Local Similarity   100.0%;  
  Matches  174;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MALETCFRAWALHAAPAGSKDRLLVCSSGGNLVLPSKRVAAAPLSVGRVATRRARHVCQS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MALETCFRAWALHAAPAGSKDRLLVCSSGGNLVLPSKRVAAAPLSVGRVATRRARHVCQS 60

Qy         61 KNAVDEVLVADEKNWDGMVMACETPVLVEFWAPWCGPCRMIAPVIDELAKDYAGKIMCCK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KNAVDEVLVADEKNWDGMVMACETPVLVEFWAPWCGPCRMIAPVIDELAKDYAGKIMCCK 120

Qy        121 VNTDDSPNVASTYGIRSIPTVLIFKGGEKKESVIGAVPKSTLTTLIDKYIGSSS 174
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VNTDDSPNVASTYGIRSIPTVLIFKGGEKKESVIGAVPKSTLTTLIDKYIGSSS 174


RESULT 3
US-11-978-193-317875
; Sequence 317875, Application US/11978193
; Publication No. US20110214206A1
; GENERAL INFORMATION
;  APPLICANT: La Rosa, Thomas J.
;  APPLICANT:Kovalic, David K.
;  APPLICANT:Zhou, Yihua
;  APPLICANT:Cao, Yongwei
;  TITLE OF INVENTION: Nucleic Acid Molecules and Other Molecules Associated With
;  TITLE OF INVENTION:Plants
;  FILE REFERENCE: 38-21(53222)B
;  CURRENT APPLICATION NUMBER: US/11/978,193
;  CURRENT FILING DATE: 2011-03-31
;  NUMBER OF SEQ ID NOS: 369326
; SEQ ID NO 317875
;  LENGTH: 174
;  TYPE: PRT
;  ORGANISM: Zea mays
;  FEATURE:

US-11-978-193-317875

  Query Match             100.0%;  Score 913;  DB 7;  Length 174;
  Best Local Similarity   100.0%;  
  Matches  174;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MALETCFRAWALHAAPAGSKDRLLVCSSGGNLVLPSKRVAAAPLSVGRVATRRARHVCQS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MALETCFRAWALHAAPAGSKDRLLVCSSGGNLVLPSKRVAAAPLSVGRVATRRARHVCQS 60

Qy         61 KNAVDEVLVADEKNWDGMVMACETPVLVEFWAPWCGPCRMIAPVIDELAKDYAGKIMCCK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KNAVDEVLVADEKNWDGMVMACETPVLVEFWAPWCGPCRMIAPVIDELAKDYAGKIMCCK 120

Qy        121 VNTDDSPNVASTYGIRSIPTVLIFKGGEKKESVIGAVPKSTLTTLIDKYIGSSS 174
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VNTDDSPNVASTYGIRSIPTVLIFKGGEKKESVIGAVPKSTLTTLIDKYIGSSS 174


RESULT 4
US-11-893-915-26898
; Sequence 26898, Application US/11893915
; Publication No. US20110252501A1
; GENERAL INFORMATION
;  APPLICANT: Abad, Mark et al.
;  TITLE OF INVENTION: Transgenic plants with enhanced agronomic traits
;  FILE REFERENCE: 38-21(54146)A
;  CURRENT APPLICATION NUMBER: US/11/893,915
;  CURRENT FILING DATE: 2011-03-22
;  NUMBER OF SEQ ID NOS: 30418
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 26898
;  LENGTH: 174
;  TYPE: PRT
;  ORGANISM: Zea mays
US-11-893-915-26898

  Query Match             100.0%;  Score 913;  DB 7;  Length 174;
  Best Local Similarity   100.0%;  
  Matches  174;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MALETCFRAWALHAAPAGSKDRLLVCSSGGNLVLPSKRVAAAPLSVGRVATRRARHVCQS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MALETCFRAWALHAAPAGSKDRLLVCSSGGNLVLPSKRVAAAPLSVGRVATRRARHVCQS 60

Qy         61 KNAVDEVLVADEKNWDGMVMACETPVLVEFWAPWCGPCRMIAPVIDELAKDYAGKIMCCK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KNAVDEVLVADEKNWDGMVMACETPVLVEFWAPWCGPCRMIAPVIDELAKDYAGKIMCCK 120

Qy        121 VNTDDSPNVASTYGIRSIPTVLIFKGGEKKESVIGAVPKSTLTTLIDKYIGSSS 174
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VNTDDSPNVASTYGIRSIPTVLIFKGGEKKESVIGAVPKSTLTTLIDKYIGSSS 174


RESULT 5
US-13-385-792-317875

; Publication No. US20120216318A1
; GENERAL INFORMATION
;  APPLICANT: La Rosa, Thomas J.
;  APPLICANT:Zhou, Yihua
;  APPLICANT:Kovalic, David K.
;  APPLICANT:Cao, Yongwei
;  APPLICANT:Liu, Jingdong
;  APPLICANT:Cheikh, Nordine
;  APPLICANT:Shukla, Hridayabhiranjan
;  APPLICANT:Ruff, Thomas G.
;  APPLICANT:Hardeman, Kristine J.
;  APPLICANT:Edgerton, Michael D.
;  APPLICANT:Varogona, Marguerite
;  APPLICANT:Wu, Wei
;  APPLICANT:Conner, Timothy W.
;  TITLE OF INVENTION: Nucleic Acid Molecules and Other Molecules Associated With
;  TITLE OF INVENTION:Plants
;  FILE REFERENCE: P02304US10/16517.399
;  CURRENT APPLICATION NUMBER: US/13/385,792
;  CURRENT FILING DATE: 2012-03-07
;  PRIOR APPLICATION NUMBER: 11978193
;  PRIOR FILING DATE: 2011-05-25
;  PRIOR APPLICATION NUMBER: US 10/425,115
;  PRIOR FILING DATE: 2003-04-28
;  PRIOR APPLICATION NUMBER: US 09/985,678
;  PRIOR FILING DATE: 2001-11-05
;  PRIOR APPLICATION NUMBER: US 09/304,517
;  PRIOR FILING DATE: 1999-05-06
;  PRIOR APPLICATION NUMBER: US 09/849,526
;  PRIOR FILING DATE: 2001-05-07
;  PRIOR APPLICATION NUMBER: US 09/684,016
;  PRIOR FILING DATE: 2000-10-10
;  PRIOR APPLICATION NUMBER: US 09/654,617
;  PRIOR FILING DATE: 2000-09-05
;  PRIOR APPLICATION NUMBER: US 09/816,660
;  PRIOR FILING DATE: 2001-03-26
;  PRIOR APPLICATION NUMBER: US 09/873,402
;  PRIOR FILING DATE: 2001-06-05
;  PRIOR APPLICATION NUMBER: US 09/865,419
;  PRIOR FILING DATE: 2001-05-29
;  PRIOR APPLICATION NUMBER: US 09/865,439
;  PRIOR FILING DATE: 2001-05-29
;  PRIOR APPLICATION NUMBER: US 60/202,214
;  PRIOR FILING DATE: 2000-05-08
;  PRIOR APPLICATION NUMBER: US 60/209,830
;  PRIOR FILING DATE: 2000-06-06
;  PRIOR APPLICATION NUMBER: US 60/208,063
;  PRIOR FILING DATE: 2000-05-31
;  PRIOR APPLICATION NUMBER: US 60/207,458
;  PRIOR FILING DATE: 2000-05-30
;  NUMBER OF SEQ ID NOS: 369326
; SEQ ID NO 317875
;  LENGTH: 174
;  TYPE: PRT
;  ORGANISM: Zea mays

;  OTHER INFORMATION: Clone ID: MRT4577_5297C.1.pep
US-13-385-792-317875

  Query Match             100.0%;  Score 913;  DB 10;  Length 174;
  Best Local Similarity   100.0%;  
  Matches  174;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MALETCFRAWALHAAPAGSKDRLLVCSSGGNLVLPSKRVAAAPLSVGRVATRRARHVCQS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MALETCFRAWALHAAPAGSKDRLLVCSSGGNLVLPSKRVAAAPLSVGRVATRRARHVCQS 60

Qy         61 KNAVDEVLVADEKNWDGMVMACETPVLVEFWAPWCGPCRMIAPVIDELAKDYAGKIMCCK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KNAVDEVLVADEKNWDGMVMACETPVLVEFWAPWCGPCRMIAPVIDELAKDYAGKIMCCK 120

Qy        121 VNTDDSPNVASTYGIRSIPTVLIFKGGEKKESVIGAVPKSTLTTLIDKYIGSSS 174
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VNTDDSPNVASTYGIRSIPTVLIFKGGEKKESVIGAVPKSTLTTLIDKYIGSSS 174


RESULT 6
US-14-121-611A-26898
; Sequence 26898, Application US/14121611A
; Publication No. US20150113676A1
; GENERAL INFORMATION
;  APPLICANT: Abad, Mark et al.
;  TITLE OF INVENTION: Transgenic plants with enhanced agronomic traits
;  FILE REFERENCE: 3126.015US2
;  CURRENT APPLICATION NUMBER: US/14/121,611A
;  CURRENT FILING DATE: 2014-09-24
;  NUMBER OF SEQ ID NOS: 30418
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 26898
;  LENGTH: 174
;  TYPE: PRT
;  ORGANISM: Zea mays
US-14-121-611A-26898

  Query Match             100.0%;  Score 913;  DB 14;  Length 174;
  Best Local Similarity   100.0%;  
  Matches  174;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MALETCFRAWALHAAPAGSKDRLLVCSSGGNLVLPSKRVAAAPLSVGRVATRRARHVCQS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MALETCFRAWALHAAPAGSKDRLLVCSSGGNLVLPSKRVAAAPLSVGRVATRRARHVCQS 60

Qy         61 KNAVDEVLVADEKNWDGMVMACETPVLVEFWAPWCGPCRMIAPVIDELAKDYAGKIMCCK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KNAVDEVLVADEKNWDGMVMACETPVLVEFWAPWCGPCRMIAPVIDELAKDYAGKIMCCK 120

Qy        121 VNTDDSPNVASTYGIRSIPTVLIFKGGEKKESVIGAVPKSTLTTLIDKYIGSSS 174
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VNTDDSPNVASTYGIRSIPTVLIFKGGEKKESVIGAVPKSTLTTLIDKYIGSSS 174


RESULT 7

; Sequence 26898, Application US/15932378
; Publication No. US20180258442A1
; GENERAL INFORMATION
;  APPLICANT: Abad, Mark et al.
;  TITLE OF INVENTION: Transgenic plants with enhanced agronomic traits
;  FILE REFERENCE: 3126.015US3
;  CURRENT APPLICATION NUMBER: US/15/932,378
;  CURRENT FILING DATE: 2018-02-20
;  NUMBER OF SEQ ID NOS: 30418
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 26898
;  LENGTH: 174
;  TYPE: PRT
;  ORGANISM: Zea mays
US-15-932-378-26898

  Query Match             100.0%;  Score 913;  DB 17;  Length 174;
  Best Local Similarity   100.0%;  
  Matches  174;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MALETCFRAWALHAAPAGSKDRLLVCSSGGNLVLPSKRVAAAPLSVGRVATRRARHVCQS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MALETCFRAWALHAAPAGSKDRLLVCSSGGNLVLPSKRVAAAPLSVGRVATRRARHVCQS 60

Qy         61 KNAVDEVLVADEKNWDGMVMACETPVLVEFWAPWCGPCRMIAPVIDELAKDYAGKIMCCK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KNAVDEVLVADEKNWDGMVMACETPVLVEFWAPWCGPCRMIAPVIDELAKDYAGKIMCCK 120

Qy        121 VNTDDSPNVASTYGIRSIPTVLIFKGGEKKESVIGAVPKSTLTTLIDKYIGSSS 174
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VNTDDSPNVASTYGIRSIPTVLIFKGGEKKESVIGAVPKSTLTTLIDKYIGSSS 174



RESULT 9
US-16-615-682A-8
; Sequence 8, Application US/16615682A
; Publication No. US20200208168A1
; GENERAL INFORMATION
;  APPLICANT: Benson Hill Biosystems, Inc.
;  TITLE OF INVENTION: INCREASING PLANT GROWTH AND YIELD BY USING AN ABC TRANSPORTER
;  TITLE OF INVENTION:SEQUENCE
;  FILE REFERENCE: BHP014P
;  CURRENT APPLICATION NUMBER: US/16/615,682A
;  CURRENT FILING DATE: 2020-03-10
;  NUMBER OF SEQ ID NOS: 103
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 8
;  LENGTH: 174
;  TYPE: PRT
;  ORGANISM: Zea mays
;  FEATURE:
;  NAME/KEY: MISC_FEATURE
;  LOCATION: (1)..(174)
;  OTHER INFORMATION: m-type thioredoxin


  Query Match             100.0%;  Score 913;  DB 20;  Length 174;
  Best Local Similarity   100.0%;  
  Matches  174;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MALETCFRAWALHAAPAGSKDRLLVCSSGGNLVLPSKRVAAAPLSVGRVATRRARHVCQS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MALETCFRAWALHAAPAGSKDRLLVCSSGGNLVLPSKRVAAAPLSVGRVATRRARHVCQS 60

Qy         61 KNAVDEVLVADEKNWDGMVMACETPVLVEFWAPWCGPCRMIAPVIDELAKDYAGKIMCCK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KNAVDEVLVADEKNWDGMVMACETPVLVEFWAPWCGPCRMIAPVIDELAKDYAGKIMCCK 120

Qy        121 VNTDDSPNVASTYGIRSIPTVLIFKGGEKKESVIGAVPKSTLTTLIDKYIGSSS 174
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VNTDDSPNVASTYGIRSIPTVLIFKGGEKKESVIGAVPKSTLTTLIDKYIGSSS 174

NOT CLAIMING SEQ ID NO: 8 as of Mar. 17, 2021


RESULT 10
US-11-096-568A-16512
; Sequence 16512, Application US/11096568A
; Publication No. US20060048240A1
; GENERAL INFORMATION:
;  APPLICANT: Alexandrov, Nickolai et al.
;  TITLE OF INVENTION: Sequence-Determined DNA Fragments and Corresponding Polypeptides Enconded
;  TITLE OF INVENTION:  Therby
;  FILE REFERENCE: 2750-1592PUS2
;  CURRENT APPLICATION NUMBER: US/11/096,568A
;  CURRENT FILING DATE:  2005-04-01
;  NUMBER OF SEQ ID NOS: 34471
; SEQ ID NO 16512
;   LENGTH: 174
;   TYPE: PRT
;   ORGANISM: Zea mays subsp. mays
;   FEATURE: 
;   NAME/KEY: misc_feature
;   LOCATION: (1)..(174)
;   OTHER INFORMATION: Ceres Seq. ID no. 12352577
US-11-096-568A-16512

  Query Match             99.5%;  Score 908;  DB 6;  Length 174;
  Best Local Similarity   99.4%;  
  Matches  173;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MALETCFRAWALHAAPAGSKDRLLVCSSGGNLVLPSKRVAAAPLSVGRVATRRARHVCQS 60
              ||||||||||||||||||||:|||||||||||||||||||||||||||||||||||||||
Db          1 MALETCFRAWALHAAPAGSKNRLLVCSSGGNLVLPSKRVAAAPLSVGRVATRRARHVCQS 60

Qy         61 KNAVDEVLVADEKNWDGMVMACETPVLVEFWAPWCGPCRMIAPVIDELAKDYAGKIMCCK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KNAVDEVLVADEKNWDGMVMACETPVLVEFWAPWCGPCRMIAPVIDELAKDYAGKIMCCK 120

Qy        121 VNTDDSPNVASTYGIRSIPTVLIFKGGEKKESVIGAVPKSTLTTLIDKYIGSSS 174

Db        121 VNTDDSPNVASTYGIRSIPTVLIFKGGEKKESVIGAVPKSTLTTLIDKYIGSSS 174


Any rejections based upon these sequences would likely be completely redundant to the rejection over Abad et al.  The Examiner is making these results of the sequence search of record but is not utilizing this references for any rejections.

Summary
	No claim is allowed.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662